Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8, 15, 19  and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.

In claim 8, it is unclear what the “corresponding differential qubit” is and how the qubit can be corresponding differential qubit. 
In claim 15, it is unclear how the qubits can be “tuned” since no tuning means is recited in this claim. The same is true for claim 19.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3, 5 and 8-13 are rejected under 35 USC 102 (a((2) as being anticipated by Oliver et al (US2018/0013052).
Regarding to claims 1 and 12, Oliver et al disclose the circuits as shown on Figures 1-29 comprising:
-a first data qubit (272a on Figure 13); a second data qubit (272bb); a third qubit (274), wherein the third qubit is a tunable qubit coupler arranged to couple to the first data qubit and to couple to the second data qubit such that, during operation of the device, the tunable qubit coupler allows tunable coupling between the first data qubit and the second data qubit, see the paragraphs 0050-0052 and 0299;
- a first substrate (241), wherein the first data qubit (272a) and the second data qubit (272b) are on a principal surface of the first substrate (241); and 
-a second substrate (229) spaced apart from and coupled to the first substrate, wherein the tunable qubit coupler is on a principal surface of the second substrate and is arranged so as to overlap a portion of the first data qubit and a portion of the second data qubit.  
Regarding to claim 3, wherein the tunable qubit coupler (274) is arranged on a first axis (horizontal), wherein the first axis is: orthogonal to a second axis (vertical) that connects the first data qubit (268a) and the second data qubit (268b); and intersects the second axis between the first data qubit and the second data qubit.intersects the second axis between the first data qubit and the second data qubit.
Regarding to claim 5 , wherein each of the first data qubit (382, Figure 22) and the second data qubit (384) comprises a corresponding elongated arm (386, 388), and wherein the elongated arm of the first data qubit is spaced apart from the elongated arm of the second data qubit by a gap.
Regarding to claim 8, wherein each of the first data qubit and the second data qubit comprises a corresponding differential qubit, see Figure 22.  

Regarding claim 10,  wherein the principal surface of the first substrate faces (256a, Figure 13) the principal surface (241) of the second substrate, see Figure 13.
Regarding claim 11, wherein the first data qubit and the second data qubit are arranged on the principal surface of the first substrate such that, during operation of the device, the first data qubit and the second data qubit are directly coupled, see Figure 13 and the paragraph 0233.
Regarding claim 13, wherein the tunable qubit coupler comprises a superconducting quantum interference device (SQUID), and wherein varying the operating frequency of the tunable qubit coupler comprises varying a magnetic flux of the SQUID of the tunable qubit coupler (344a, 344b) and the paragraph 0247.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 USC 103 (b) as being unpatentable over Oliver et al (US2018/0013052) in view of Flipp et al (US 20170193388).
          Oliver et al  et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein varying the operating frequency of the tunable qubit coupler comprises varying the operating frequency within a range of no less than about 4 GHz and no more than about 6 GHz as combined in claim 14.
          Fillip et al suggest to employ the maximum tuning frequency of 6.5GHZ for tuning the coupler the shown on Figures 1-3 for proving microwave activation, see the paragraph 0026.
                  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the tuning frequency in the GHZ range in the circuit of Oliver et al as suggested by Fillip et al for the purpose of providing the microwave activation. Also,  a skilled artisan realizes that the tuning frequency of the coupler (106) of Fillip provides a coupling strength between the qubits (102, 104) that depends on the resonant frequency of the qubits, see the paragraph 0023. Thus, selecting the optimum tuning frequency for the coupler as claimed for the purpose of accommodating with requirement of  a predetermined system is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding to claim 4, as the best construed, lacking of showing any criticality, selecting an optimum vacuum pressure of the space between the first substrate and the second substrate as claimed during manufacturing  for enhancing the fabrication  is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.

Allowable Subject Matter
               Claims 6-7 and 15-21 would be allowable if rewritten or amended to include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
- wherein the tunable qubit coupler comprises an elongated wire, wherein the elongated wire overlaps the elongated arm of the first data qubit, the elongated arm of the second data qubit, and the gap as combined in claims 6-7.
- tuning each of the first data qubit and the second data qubit to a same resonance frequency; and subsequently varying the operating frequency of the tunable qubit coupler to turn coupling on between the first data qubit and the second data qubit as combined in claims 15-21.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842